                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


    JIAJIA CHEN,

                            Plaintiff,

                   v.

    CHAD F. WOLF, et al.,                     Case No. 3:20-cv-00044-SLG

                            Defendants.


                        FIRST AMENDED NOTICE OF STAY

        On March 30, 2020, Chief Judge Timothy M. Burgess suspended court

proceedings in the U.S. District Court of the District of Alaska in response to the

coronavirus disease (COVID-19) pandemic.1 In Miscellaneous General Order 20-

11, the Court found that national, state, and municipal emergency declarations, in

addition to public health and safety guidance, have caused significant disruption

to government agencies, businesses, and individual litigants. In order to avoid

default or prejudice to any parties, the Court imposed a stay in all civil proceedings.

        On April 20, 2020, the Court issued Miscellaneous General Order 20-13,

finding that the relevant circumstances had not materially changed.2 As a result,

the Court extended the stay it had previously imposed in all civil proceedings.


1
 Miscellaneous General Order 20-11 (available at
https://www.akd.uscourts.gov/sites/akd/files/20-11_MGO_Suspension_of_Proceedings.pdf).
2
 Miscellaneous General Order 20-13 (available at
https://www.akd.uscourts.gov/sites/akd/files/20-13_MGO_%20Extending%20OVID-
19_Procedures.pdf).



          Case 3:20-cv-00044-SLG Document 5 Filed 04/27/20 Page 1 of 3
          This case has been stayed until June 1, 2020. A stay is a “postponement

or halting of a proceeding [or] judgment[.]”3 This means that all current filing

deadlines are suspended and all civil trials and hearings have been continued. Any

party may seek relief from the stay by filing a motion establishing with good cause

why the stay should be lifted as to that litigant’s matter. If the presiding judge needs

to take action in a specific case, the presiding judge will give the parties specific

guidance or instructions on any deadlines or next steps. The stay will remain in

place until June 1, 2020, unless the Court orders the stay end on a different

date.

          In light of the guidance issued by the federal, state, and local government

and to protect the health and safety of defendants, counsel, court staff, and the

public, the James M. Fitzgerald U.S. Courthouse in Anchorage, the U.S.

Courthouse in Fairbanks, and the U.S. Courthouse in Juneau, shall be closed to

the public except to persons with a scheduled appointment or entering to submit a

physical filing to the drop box located in the lobby of each courthouse.

          The Clerk’s Office will remain available by telephone, mail will be received,

and new filings will be processed. Miscellaneous General Order 20-13, and any

future General Orders regarding court proceedings, can be found at the Court’s

website: https://www.akd.uscourts.gov. Litigants may check the website. For all




3
    Black’s Law Dictionary, (11th ed. 2019).

Case No. 3:20-cv-00044-SLG, Chen v. Wolf, et al.
First Amended Notice of Stay
Page 2 of 3
             Case 3:20-cv-00044-SLG Document 5 Filed 04/27/20 Page 2 of 3
other matters or questions, please contact the Clerk’s Office at (907) 677- 6100

(Anchorage), (907) 451-5791 (Fairbanks), or (907) 586-7458 (Juneau).

       DATED this 27th day of April 2020 at Anchorage, Alaska.

                                                   /s/ Sharon S. Gleason
                                                   UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00044-SLG, Chen v. Wolf, et al.
First Amended Notice of Stay
Page 3 of 3
         Case 3:20-cv-00044-SLG Document 5 Filed 04/27/20 Page 3 of 3
